Citation Nr: 0014679	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-18 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  

3.  Disagreement with the initial 10 percent rating for the 
service-connected gastrointestinal disease to include 
diarrhea due to an undiagnosed illness.  

4.  Entitlement to an increased rating for the service-
connected scar, right thigh and ankle, currently rated as 10 
percent disabling.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969 and from January to April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1997.  

In a December 1997 rating action, the RO assigned a 10 
percent rating for the service-connected scar, right thigh 
and ankle, effective on March 31, 1995. Although the RO 
indicated that the 10 percent rating was considered to be a 
full grant of the benefit sought on appeal with respect to 
this issue.  The Board notes that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the claim for increase remains in appellate 
status and will be addressed in the Remand portion of this 
document.  



FINDINGS OF FACT

1.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a hearing loss, has been associated 
with the claims folder since the most recent August 1989 RO 
decision.  

3.  The veteran's bilateral hearing disability is shown to be 
the likely result of the exposure to acoustic trauma in 
connection with his combat with the enemy during service in 
the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's well-grounded claim of 
service connection for bilateral hearing loss. 38 U.S.C.A. §§ 
5107, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (1999).  

2.  The veteran's current bilateral hearing disability is due 
to disease or injury which was incurred in service. 38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and Material Evidence

The RO denied the veteran's original claim of service 
connection for a hearing loss in February 1981.  The veteran 
did not enter a timely appeal from that determination.   

In August 1989, the RO next denied the veteran's claim of 
service connection for a bilateral sensorineural hearing 
loss.  The RO determined that the separation examination 
showed hearing was normal by VA standards.  In August 1989, 
the veteran received notice of the August 1989 decision as 
well as his appellate rights; however, he failed to file a 
timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one-
year period, the RO shall issue a Statement of the Case. 38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal. 38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a Notice of Disagreement 
within one year of the August 1989 notice of the August 1989 
rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996). VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record. If new, the evidence must be "probative" of 
the issue at hand. However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the RO's August 1989 rating decision, the 
evidence consisted of the veteran's service medical records 
and VA and private medical evidence.  The October 1965 
entrance examination contains the results of an audiological 
evaluation in ASA units (in parentheses).  These results have 
been converted to ISO units.  The audiogram shows that the 
veteran's pure tone thresholds, in decibels 500, 1000, 2000 
and 4000 Hertz were recorded as 15(0), 10(0), 10(0), 15(10) 
in the right ear, respectively; and, 30(15), 25(15), 10(0), 
5(0) in the left ear, respectively.  

On audiological evaluation in February 1968, pure tone air 
conduction thresholds (in ISO units), in decibels, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz were recorded as 5, 0, 
-5, 0, 0, 20 in the right ear, respectively; and, 25, 15, -5, 
5, 10, 20 in the left ear, respectively.

On audiological evaluation in May 1968, pure tone air 
conduction thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz were recorded as 5, 0, 5, 0, 10, 20 in 
the right ear, respectively; and, 20, 10, -5, -5, 0, 25 in 
the left ear, respectively.

In January 1968, the veteran reported pressure in the left 
ear for the previous six months, aggravated by flying.  He 
also reported tinnitus.  The impression was that of serous 
otitis media, left ear.  A February 1968 Report of Medical 
Treatment shows that the veteran reported that he developed a 
severe earache while on leave and the diagnosis was ear 
infection inner ear.  

On audiological evaluation in January 1969, pure tone air 
conduction thresholds, in decibels, at 250, 500, 1000, 2000, 
3000 and 4000 Hertz were recorded as 40, 55, 65, 75, 85, 80, 
in the right ear, respectively; and, 40, 50, 60, 70, 75, 85 
in the left ear, respectively.  The service medical records 
show that the veteran was treated for left otitis media in 
February 1969.  

On audiological evaluation in June 1969, pure tone air 
conduction thresholds, in decibels, at 250, 500, 1000, 2000, 
3000, 4000, 6000 and 8000 Hertz were recorded as 35, 25, 15, 
0, 15, 20, 45, 35 in the right ear; and, 30, 30, 20, 0, 15, 
20, 35, 40 in the left ear, respectively.  

On audiological on subsequent evaluation in June 1969, pure 
tone air conduction thresholds, in decibels, at 250, 500, 
1000, 2000, 3000, 4000 ,6000 and 8000 Hertz were recorded as 
30, 25, 15, 0, 15, 20, 45, 35 in the right ear; and, 35, 30, 
20, 0, 15, 20, 25, 40 in the left ear, respectively.  The 
examiner noted that the veteran had a pronounced hearing loss 
bilaterally, but currently felt that it was better in the 
right ear.  The examiner indicated that hearing loss was due 
to mortar rounds and machine gun fire in May and that 
possible nerve involvement was suspected, but further 
definitive diagnostic evaluation was needed.  

On audiological evaluation in October 1969, pure tone air 
conduction thresholds, in decibels, at 250, 500, 1000, 2000, 
4000 and 8000 Hertz were recorded as 25, 25, 20, 10, 10, 25, 
30 in the right ear; and, 30, 25, 20, 5, 15, 40 in the left 
ear, respectively.

The service records show that the veteran was awarded the 
Combat Action Ribbon, the Purple Heart and an Air Medal based 
on his service in the Republic of Vietnam.  

The postservice medical records include a December 1980 
statement of Dr. Minnis, who indicated that the veteran had 
had a history of ear problems as a child, but was found to 
have normal hearing when he enlisted in the Army.  It was 
noted that, while serving in Vietnam, he was exposed to a 
mortar blast that caused deafness in the left ear, as well as 
pain and tinnitus.  The veteran reported that the hearing 
never recovered in the left ear and he experienced pain while 
flying in helicopters during service.  It was indicated that 
examination revealed a cholesteatoma in the left ear.  It was 
indicated that there was perceptive loss in both ears 
attributed to noise exposure in service.  It was noted that 
tympanoplasty and mastoidectomy were performed to eradicate 
the cholesteatoma.  

A December 1980 VA audiogram revealed mild high frequency 
hearing loss in the right ear and moderately-severe mixed 
hearing loss in the left ear.  

The evidence submitted subsequent to the August 1989 rating 
decision includes private and VA medical evidence and 
statements and testimony of the veteran.  

Of particular significance is an October 1994 VA consultation 
report.  The examiner indicated that responses to pure tone 
testing stimuli revealed findings of a moderate to severe 
impairment in the left ear and a mild to severe impairment in 
the right ear. It was indicated that his hearing impairment 
was apparently the residuals of Vietnam Combat during 1968 
and 1969.  On audiological evaluation in, pure tone air 
conduction thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz were recorded as 20/20, 20, 35, 45 in the right 
ear; and, 40/40, 55, 85, 85 in the left ear, respectively.  

In September 1997, the veteran testified that, during 
service, his ear ruptured after a rocket had exploded, 
killing several Marines.  He indicated that the concussion 
knocked him to the ground and that blood was coming out of 
his ear.  He indicated that a doctor examined the ear and 
indicated that there was a small rupture in the ear drum.  

The veteran also testified at the hearing that the eardrum 
was ruptured again during service in Vietnam.  He indicated 
that he complained of ringing and hearing loss in service.  
He testified that he had ringing and buzzing in the ears from 
the time of service to the time of surgery in 1980.  He 
testified that a VA doctor at the Hampton VA Medical Center 
had indicated that he had hearing loss secondary to acoustic 
trauma due to noise exposure.  

The Board notes that by rating action in September 1997, 
service connection for tinnitus was granted based on the 
service medical records.  

The Board finds that the October 1994 VA examination report 
and the September 1997 testimony of the veteran are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new, as it was not of record at the time of the August 1989 
rating decision. Furthermore, the evidence is material as it 
is probative of the issue of service incurrence.  

Given the veteran's report of noise exposure during service, 
the fact that he is a combat veteran and the VA examiner's 
statement that bilateral sensorineural hearing loss was due 
to noise exposure from combat in Vietnam, this evidence is 
certainly so significant that it must be considered to fairly 
decide the claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
bilateral hearing loss.  



II. Well groundedness and Merits

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a). 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic. 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

In pertinent part, 38 C.F.R. § 3.304(d), the implementing 
regulation of 38 U.S.C.A. § 1154(b), provides:

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The Board finds that the veteran's claim of service 
connection for bilateral hearing loss is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The October 1994 VA 
audiological evaluation attributed the veteran's current 
hearing disability to the exposure to noise during combat in 
service.  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim. 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is warranted.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to disease or injury in 
service. Id. at 160.  During active service, there is 
evidence of increasing hearing loss.  The veteran had 
clinically identifiable hearing loss in both ears in October 
1969, just prior to separation from active service, as shown 
by pure tone thresholds of 30 and 40 in the right and left 
ear, respectively, at 8000 Hertz.  

The postservice medical evidence shows that the veteran has 
current bilateral hearing disability under 38 C.F.R. § 3.385 
and a VA medical opinion relating his current hearing loss to 
noise exposure from combat during service.  In light of the 
audiological findings shown at separation, the veteran's 
credible statement regarding his noise exposure during 
service, his continuing hearing problems since service and 
the October 1994 VA examination report findings, the Board 
finds that the evidence of record shows that the veteran 
likely has current hearing disability as the result of his 
exposure to increased noise levels in connection with his 
combat service.  Hence, service connection for bilateral 
hearing loss is warranted.  



ORDER

Service connection for a bilateral hearing loss is granted.  



REMAND

Service connection is currently in effect for PTSD, currently 
rated as 30 percent disabling.  The most recent VA 
psychiatric examination was conducted in October 1997.  The 
veteran reported intrusive thoughts, memories of wartime, 
sleep disturbance and martial discord.  He reported that 
there were dangers in his job and he maintained a hyperalert 
attitude.  The assessment was that of PTSD, and the Global 
Assessment of Functioning (GAF) Scale score was 65, currently 
and for the past year.  

A December 1997 VA Mental Health Outpatient record shows that 
the veteran reported that he had just returned from a job in 
Latin America and indicated that his exposure to developing 
third world countries exacerbated his PTSD, especially the 
smell.  He reported poor sleep and no desire for sex.  It was 
noted that he was taking Prozac and that lower doses were not 
effective in controlling his temper.  He complained of 
diarrhea, flashbacks and nightmares.  On mental status 
examination, it was noted that his affect was flat and he was 
almost tearful at times.  It was indicated that he initially 
seemed edgy and defensive.  The examiner noted that he sat in 
the waiting area such that no one would be behind him.  The 
examiner indicated that diarrhea and low sex drive were side 
effects of Prozac at high doses.  The assessment was PTSD and 
the examiner indicated that his symptoms were worsening.  It 
was indicated that the veteran was finding it harder to deal 
with the things he had seen in the past and it was affecting 
him currently.  The GAF scale score was 53.  The plan noted 
that he was prescribed Prozac for severe PTSD.  

In January 1999, the veteran submitted a statement indicating 
that he had been treated at the Huntington, West Virginia VA 
Medical Center for PTSD and that the dosage for Prozac had 
been increased.  He indicated that the medication caused 
diarrhea. 

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Given the conflicting evidence, the veteran should be 
afforded another VA psychiatric examination to determine the 
current severity of his service-connected PTSD.  In addition, 
any pertinent treatment records should be obtained for 
review.  

In a January 1998 rating action, service connection was 
granted for gastrointestinal disease to include diarrhea due 
to an undiagnosed illness, currently rated as 10 percent 
disabling.  The most recent VA examination regarding this 
disability was in October 1997.  The examiner noted that the 
veteran had been taking Prozac since 1990 and that he 
reported the onset of diarrhea in 1991.  The diagnoses 
included that of chronic and persistent diarrhea of uncertain 
etiology.  As noted above, the veteran continues to complain 
of diarrhea and the most recent outpatient records discuss 
diarrhea as related to prescribed Prozac.  

The December 1998 Statement of the Case noted that the 
evidence did not establish a static level of the service-
connected gastrointestinal disability and that a review 
examination would be scheduled in January 2000 to determine 
continuing residuals.  The claims file does not include a 
copy of the most recent VA examination report regarding the 
service-connected gastrointestinal disorder.  

As such, the most recent VA examination regarding the 
gastrointestinal disorder is inadequate for evaluation 
purposes, because it does not include sufficient detail for 
rating the disability at issue; further examination should be 
conducted on remand.  38 C.F.R. § 4.2 (1999).  In addition, 
any pertinent treatment records should be obtained for 
review.  

On VA examination in October 1997, the examiner noted good 
and apparent normal range of motion of the right ankle, knee 
and hip, but that there was pain on range of motion of the 
ankle and hips.  It was indicated that the ankle hurt even 
after resting whereas the hip seemed to have caused the pain 
after for a few minutes.  The examiner noted that the veteran 
was limping as he exited the room due to the sacroiliac pain.  
The assessment included that of shrapnel wound injury to the 
right thigh and right medial malleolar region with pain 
syndrome as described.  

In the December 1997 rating action, the RO increased the 
rating for the service-connected scars of the right ankle and 
thigh to 10 percent under Diagnostic Code 7804.  It was 
indicated that there was evidence of pain exhibited which did 
not effect the veteran's ability to function and, as such, 
the evidence did not show there was limitation of function 
due to the scars.  

Scars may also be evaluated on the basis of any related 
limitation of function of the body part, which they affect.  
38 C.F.R. 4.118, Diagnostic Code 7805 (1999).  The Board 
notes that any examination of musculoskeletal disability done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds that the evidence is insufficient for 
purposes of adjudicating the claim for increased rating for 
the scars of the right thigh and ankle and another VA 
examination is necessary.  Although the examination report 
noted the veteran experienced pain on motion of ankle and 
thigh, the examiner did not report range of motion in degrees 
or indicate the functional loss due to the disability.  As 
such, the veteran should be afforded another VA examination 
for purposes of evaluating any functional loss attributable 
to the disability and the RO should readjudicate the claim 
with consideration of all applicable Diagnostic Codes.  Any 
pertinent treatment records should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
service-connected scars of the right 
thigh and ankle, PTSD and 
gastrointestinal disease, to include 
diarrhea from January 1999 to the 
present.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA records, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current extent of service-connected 
scars of the right thigh and ankle. All 
indicated tests must be conducted, 
including range of motion testing 
reported in degrees.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should identify and describe 
fully the service-connected residual 
scars.  It should be stated whether the 
scarring causes any functional 
limitation.  The examiner should also be 
requested to determine whether, and to 
what extent, both the right thigh and 
right ankle exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  A complete 
rationale for any opinion expressed must 
be provided. The report of the 
examination should be associated with the 
veteran's claims folder.  

3. The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of the veteran's 
PTSD.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Detailed clinical findings referable to 
the service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
gastrointestinal disability  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study. Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the degree of the veteran's current 
gastrointestinal disability in terms of 
the Rating Schedule.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

5.  Following completion of the above 
development, the RO should review the 
veteran's claims.  The claim for an 
increased rating for service-connected 
scars of the right thigh and ankle should 
be readjudicated with consideration of 
Diagnostic Code 7805 and the Court's 
directives in DeLuca.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



